

115 HR 5270 IH: Electricity Reliability and Fuel Security Act
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5270IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Bucshon (for himself, Mr. Barton, Mr. Cramer, Mr. Barr, Mr. Jenkins of West Virginia, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a credit against tax for coal-powered electric
			 generation units.
	
 1.Short titleThis Act may be cited as the Electricity Reliability and Fuel Security Act. 2.Coal-powered electric generation unit credit (a)Federal tax credit for coal-Powered electric generation unitsSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45T.Coal-powered electric generation unit credit
 (a)In generalFor purposes of section 38, in the case of a taxpayer who owns or leases a coal-powered electric generation unit, the coal-powered electric generation unit credit determined under this section for a taxable year shall be an amount equal to the lesser of 30 percent of qualified expenses paid or incurred by such taxpayer in such year or the product of—
 (1)$13, multiplied by (2)the nameplate capacity rating in kilowatts of such unit.
 (b)Coal-Powered electric generation unitFor purposes of this section, the term coal-powered electric generation unit means an electric generation unit (as defined in section 48A(c)(6)) that uses coal to produce not less than 75 percent of the electricity produced by such unit.
 (c)Qualified expensesFor purposes of this section, the term qualified expenses means amounts paid or incurred for the operation or maintenance of a coal-powered electric generation unit, other than amounts paid or incurred for coal.
						(d)Transfer of credit by certain public entities
 (1)In generalIf, with respect to a credit under subsection (a) for any taxable year— (A)a qualified public entity would be the taxpayer (but for this paragraph), and
 (B)such entity elects the application of this paragraph for such taxable year with respect to all (or any portion specified in such election) of such credit, the eligible project partner specified in such election, and not the qualified public entity, shall be treated as the taxpayer for purposes of this title with respect to such credit (or such portion thereof).
 (2)DefinitionsFor purposes of this subsection— (A)Qualified public entityThe term qualified public entity means—
 (i)a Federal, State, or local government entity, or any political subdivision, agency, or instrumentality thereof,
 (ii)a mutual or cooperative electric company described in section 501(c)(12) or 1381(a)(2), or (iii)a not-for-profit electric utility which had or has received a loan or loan guarantee under the Rural Electrification Act of 1936.
 (B)Eligible project partnerWith respect to coal-powered electric generation unit, the term eligible project partner means any person who— (i)is responsible for operating, maintaining, or repairing such unit,
 (ii)participates in the provision, including transportation, of coal to such unit, (iii)provides financing for the construction or operation of such unit, or
 (iv)leases such unit. (3)Special rules (A)Application to partnershipsIn the case of a credit under subsection (a) which is determined at the partnership level—
 (i)for purposes of paragraph (1)(A), a qualified public entity shall be treated as the taxpayer with respect to such entity's distributive share of such credit, and
 (ii)the term eligible project partner shall include any partner of the partnership. (B)Taxable year in which credit taken into accountIn the case of any credit (or portion thereof) with respect to which an election is made under paragraph (1), such credit shall be taken into account in the first taxable year of the eligible project partner ending with, or after, the qualified public entity's taxable year with respect to which the credit was determined.
 (C)Treatment of transfer under private use rulesFor purposes of section 141(b)(1), any benefit derived by an eligible project partner in connection with an election under this subsection shall not be taken into account as a private business use.
 (e)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section with respect to any coal-powered electric generation unit, the basis of such property shall be reduced by the amount of the credit so allowed.
 (f)TerminationThis section shall apply to taxable years beginning after December 31, 2017, and ending before January 1, 2023.
						.
 (b)Conforming amendmentSection 501(c)(12)(I) is amended by inserting or 45T(d)(1) after section 45J(e)(I). (c)Credit allowed against alternative minimum taxSubparagraph (B) of section 38(c)(4) of the Internal Revenue Code of 1986 is amended—
 (1)by redesignating clauses (x), (xi), and (xii) as clauses (xi), (xii), and (xiii), respectively; and (2)by inserting after clause (ix) the following new clause:
					
 (x)the credit determined under section 45T,. (d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item:
				
					
						Sec. 45T. Coal-powered electric generation unit credit..
			